Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Upon consideration of the amended specification and claims, as well as the Applicant’s statement regarding “EP3067129 A1” and “EP3067128 A1”, all previous objections to the disclosure are hereby withdrawn. 
	Upon consideration of the amended claims, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn.
Applicant's arguments, see pages 10-13 of the Remarks filed 05/05/2022, regarding the rejection of Claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that one skilled in the art would not find it obvious to modify Gonzalez to replace the zinc coating with an aluminum-silicon coating because the cooling step of Gonzalez is used specifically to reduce the occurrence of microcracks in a Zn coating, and because the Al-Si coating would stick to contact plates of the cooling dies if heated to above an austenization temperature. Examiner respectfully disagrees. Gonzalez teaches in paragraph [0005] that both Zn coatings and Al-Si coatings are used in the art for the same purpose of improving the corrosion resistance of steel sheets during a hot stamping process, in which the Al-Si coating would be contacting a contact surface. This is discussed in detail in US 2014/0027026 to Schwinghammer et al.: paragraph [0004] of Schwinghammer teaches that in a direct method of hot stamping, a steel sheet is heated to above an austenization temperature and is then transferred to a die where it is cooled and then formed (the process taught by Schwinghammer has the cooling and forming happening simultaneously in one die, but one skilled in the art would understand that, due to the nature of heat transfer processes, the cooling will begin as soon as contact is made with the cooled die, which occurs prior to the beginning of forming), and paragraph [0013] teaches that Al-Si coatings are conventionally used in this direct hot stamping process. Accordingly, one of ordinary skill in the art would have been motivated to make the modification suggested by Gonzalez. Further, Examiner notes that the Applicant’s argument “a coating such as an aluminum-silicon coating would have been known to a person of ordinary skill in the art as having a tendency to stick to contact plates, such as upper and lower dies, if heated to above an austenization temperature” (page 13, middle paragraph of the Remarks) appears to contradict Applicant’s disclosed invention. In the disclosed invention, the steel blank having an Al-Si coating is heated to above an austenization temperature and then transferred to a cooling tool comprising upper and lower cooling dies having working surfaces which contact the blank when in use (see Figures 2b, 2d, and 2i). There does not appear to be any structural features and/or method steps which would be used to prevent the Al-Si coating from sticking to the working surfaces of the cooling dies (nor the press or post operation dies), and the specification does not discuss the Al-Si coating potentially sticking to any of the surfaces of the dies, so it is not clear how the Applicant’s invention would overcome this alleged tendency of Al-Si when the disclosed method is performing the same heating/cooling/drawing steps at roughly the same temperatures as the method disclosed by Gonzalez. The rejection is therefore maintained.

Claim Objections
Claim 13 is objected to because of the following informalities:  in line 2 “first post-operational tool” should be amended to “first post operation tool” to maintain consistency with the rest of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin Gonzalez et al., hereinafter Gonzalez (US 2016/0263640).
Regarding Claim 1, Gonzalez discloses (Figure 1) a method for hot forming a structural component system in a multi-step apparatus (multistep press system 1), said multi-step apparatus comprising: a lower body (fixed lower body 2), a mobile upper body (mobile upper body 3), a mechanism configured to provide upwards and downwards press progression of the mobile upper body with respect to the lower body ([0025] lines 3-6), a press tool (press tool 20) configured to draw a blank ([0039] line 1); and a cooling tool (cooling tool 10) upstream from the press tool, wherein the press tool comprises: upper and lower mating pressing dies (upper and lower mating dies 21 and 22), each pressing die comprising one or more working surfaces (working surfaces 23 and 24) that in use face the blank, and the upper pressing die is connected to the upper body and the lower pressing die is connected to the lower body ([0040] lines 4-8), wherein the cooling tool comprises upper and lower cooling dies (upper and lower mating dies 11 and 12) comprising one or more working surfaces (upper and lower working surfaces 15 and 16) that in use face the blank, and the lower cooling die is connected to the lower body ([0031] lines 1-2) and the upper cooling die is connected to the upper body ([0032] lines 1-2), the method comprising providing a blank (blank 100) made of an Ultra High Strength Steel (UHSS) coated with a coating ([0065] lines 1-3); heating the blank to above an austenization temperature ([0068] lines 1-2); cooling the complete heated blank in the cooling tool ([0079] lines 6-8); and drawing the blank in the press tool ([0087] lines 1-5) and transferring the blank between the cooling tool and the press tool ([0082] lines 1-5). Gonzalez does not explicitly disclose that the coating on the UHSS blank is an aluminum-silicon coating, but does state that this type of coating is known in the art for improving corrosion protection before, during, and after a hot stamping process ([0005] lines 1-4). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for hot-forming a structural component system in a multi-step apparatus explicitly disclosed by Gonzalez such that the blank made of UHSS is coated with an aluminum-silicon coating instead of a zinc coating, in order to perform the same function of improving corrosion protection for the blank.
Regarding Claim 2, Gonzalez discloses (Figure 1) the dies of the cooling tool (upper and lower mating dies 11 and 12 of cooling tool 10) comprise channels conducting cooling water ([0035] lines 1-4).
Regarding Claim 3, Gonzalez discloses the austenization temperature is an Ac3 temperature ([0066] lines 1-6), and cooling down the complete heated blank comprises cooling down the blank to a temperature between 600-800 °C ([0078] lines 6-7). Examiner note: Gonzalez discloses that the “final” temperature of the blank reached during the step of cooling the complete heated blank in the cooling tool is 600 °C or less. However, since the “starting” temperature of the complete heated blank is 867-910 °C ([0068] lines 11-12), as the temperature decreases to 600 °C or less, the blank is cooled to a temperature between 600-800 °C, before it reaches its final temperature during this step. Because the claim as set forth does not mandate that the recited temperature range(s) is the final temperature reached during the step of cooling the complete heated blank in the cooling tool, this limitation of the claim is met.
Regarding Claim 4, Gonzalez discloses (Figure 1) a temperature of the blank (blank 100) in the press tool (press tool 20) before drawing is in a range of 550-650 °C ([0082] lines 6-8).
Regarding Claim 5, Gonzalez discloses the UHSS comprises in weight percentages 0.21-0.25% C, 1.05-1.33 % Si, and 2.06-2.34% Mn ([0148] lines 1-3).
Regarding Claim 7, Gonzalez discloses the UHSS is an air hardenable UHSS ([0106] lines 2-3; the blank being hardened at room temperature indicates that it is air hardenable).
Regarding Claim 9, Gonzalez does not explicitly disclose the UHSS is a non air hardenable UHSS, but does disclose that the use of non air hardenable UHSS for this type of method is known in the art ([0006] lines 1-3; the blanks needing to be quenched indicates they are non air hardenable). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for hot-forming a structural component system in a multi-step apparatus explicitly disclosed by Gonzalez such that the UHSS is a non air hardenable UHSS, because it is known in the art to use such material.
Regarding Claim 10, Gonzalez discloses (Figure 1) the multi-step apparatus (multistep press system 1) further comprises a first post operation tool (first post-operation tool 30) downstream from the press tool (press tool 20), the first post operation tool comprising upper and lower first post operation dies (upper and lower mating dies 32 and 31) comprising one or more working surfaces (upper and lower working surfaces 33 and 34) that in use face the blank, and the lower first post operation die being connected to the lower body and the upper first post operation die being connected to the upper body ([0044] lines 1-4).
Regarding Claim 11, Gonzalez discloses (Figure 1) the first post operation tool (first post-operation tool 30) comprises a temperature control system for controlling the temperature of the blank during the first post operation ([0045] lines 1-3).
Regarding Claim 12, Gonzalez discloses (Figure 1) the dies of the first post-operation tool (upper and lower mating dies 32 and 31 of first post-operation tool 30) comprise channels conducting cooling water or cooling air ([0047] lines 1-3).
Regarding Claim 13, Gonzalez discloses (Figure 1) the dies of the first post-operation tool (upper and lower mating dies 32 and 31 of first post-operation tool 30) comprises one or more heaters or channels conducting a hot liquid ([0045] lines 1-2).
Regarding Claim 14, Gonzalez discloses heating the blank comprises heating to a temperature between 860 °C and 910 °C ([0068] lines 11-13).
Regarding Claim 15, Gonzalez discloses (Figure 1) cooling down the blank (blank 100) during drawing ([0156] lines 1-2).
Regarding Claim 16, Gonzalez discloses (Figure 1) the blank (blank 100) is cooled down during forming to a temperature between 320 °C and 280 °C ([0157] lines 1-3).
Regarding Claim 17, Gonzalez discloses (Figure 1) that the blank (blank 100) is configured to leave the multi-step apparatus ([0106] lines 1-3; the blank being transferred from the second post-operational tool 40, which is shown in Figure 1 as being the last tool in the multi-step apparatus, is interpreted as the blank leaving the multi-step apparatus), but does not explicitly disclose that the temperature of the blank when leaving the multi-step apparatus is below 200 °C. However, Gonzalez does disclose that the temperature of the blank when leaving the first post operation tool (first post-operation tool 30) and being transferred to the second post operation tool is at or near 200 °C ([0100] lines 6-8), and when the blank is transferred from the second post operation tool, i.e. when the blank leaves the multi-step apparatus, it is transferred and hardened at room temperature ([0106] lines 1-3). One skilled in the art would understand that, when a blank having a temperature “at or near 200 °C” is exposed to room temperature air, it will cool down relatively quickly due to the large temperature difference between the blank and the ambient air, implying that the temperature of the blank is below 200 °C when leaving the multi-step apparatus.
Regarding Claim 18, Gonzalez discloses cooling down the complete heated blank comprises cooling down the blank to a temperature between 650-750 °C ([0078] lines 6-7). Examiner note: Gonzalez discloses that the “final” temperature of the blank reached during the step of cooling the complete heated blank in the cooling tool is 600 °C or less. However, since the “starting” temperature of the complete heated blank is 867-910 °C ([0068] lines 11-12), as the temperature decreases to 600 °C or less, the blank is cooled to a temperature between 650-750 °C, before it reaches its final temperature during this step. Because the claim as set forth does not mandate that the recited temperature range(s) is the final temperature reached during the step of cooling the complete heated blank in the cooling tool, this limitation of the claim is met.
Regarding Claim 20, Gonzalez discloses the temperature control system includes thermocouples in the first post operation dies ([0045] lines 1-4).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez as applied to Claim 1 above, and further in view of Okita et al., hereinafter Okita (US 2014/0338802).
Regarding Claim 6, Gonzalez discloses the UHSS comprises in weight percentages 0.17-0.23% C, maximum 2.5% Mn ([0148] lines 1-3), and maximum 0.05% Cr (no chromium is disclosed, implying 0% Cr, which is included in the claimed range), but does not disclose maximum 0.5% Si or 0.002-0.005% B; however, it is stated that other steel compositions can be used besides the one explicitly disclosed ([0067] line 1). Okita teaches (Figure 5) a method for hot-forming a structural component system in a multi-step apparatus, said multi-step apparatus comprising a press tool (mold 1) and a cooling tool (cooling unit) upstream from the press tool, the method comprising providing a steel blank ([0056] lines 1-4; the metal sheet used as a workpiece is made of steel), heating the blank to above an austenization temperature ([0034] lines 1-8), cooling the complete heated blank in the cooling tool ([0019] lines 1-2), and drawing the blank in the press tool ([0033] lines 6-8) and transferring the blank between the cooling tool and the press tool ([0043] lines 9-13), wherein the steel comprises in weight percentages 0.17-0.23% C, maximum 0.5% Si, maximum 2.5% Mn and 0.002-0.005% B (see Table 1). As this is a known steel composition for a workpiece in a method for hot-forming a structural component system in a multi-step apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Gonzalez such that the UHSS comprises in weight percentages maximum 0.5% Si and 0.002-0.005% B, as taught by Okita.
Regarding Claim 8, Gonzalez discloses the UHSS comprises in weight percentages 0.20-0.5% C ([0148] lines 1-2), but does not disclose 0.10-0.70% Si, 0.65-1.60% Mn, or 0.001-0.005% B; however, it is stated that other steel compositions can be used besides the one explicitly disclosed ([0067] line 1). Okita teaches the steel blank comprises in weight percentages 0.20-0.5% C, 0.10-0.70% Si, 0.65-1.60% Mn and 0.001-0.005% B (see Table 1). As this is a known steel composition for a workpiece in a method for hot-forming a structural component system in a multi-step apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Gonzalez such that the UHSS comprises in weight percentages 0.10-0.70% Si, 0.65-1.60% Mn, and 0.001-0.005% B, as taught by Okita.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Okita as applied to Claim 8 above, and further in view of Schwinghammer et al., hereinafter Schwinghammer (US 2014/0027026).
Regarding Claim 19, Gonzalez does not disclose the UHSS comprises in weight percentages 0.3%-0.4% C; however, it is stated that other steel compositions can be used besides the one explicitly disclosed ([0067] line 1). Schwinghammer teaches (Figure 6) a method for hot forming a structural component system in a multi-step apparatus, said multi-step apparatus comprising a press tool (“Press”) and a cooling tool (“Intermediate cooling”) upstream from the press tool, the method comprising providing a steel blank (Claim 1 line 4), heating the blank to above an austenization temperature ([0055] lines 2-3), cooling the complete heated blank in the cooling tool ([0055] lines 4-6), and forming the blank in the press tool ([0055] lines 9-11), wherein the steel comprises in weight percentages 0.3-0.4% C (see [0051]-[0052]; the weight percentage range for C in [0052] overlaps the claimed range at 0.3%, and the range in [0051] shows that it can be as high as 0.6% and still be suitable, so one skilled in the art could optimize the carbon content in the steel blank taught by Schwinghammer to obtain the claimed range of 0.3-0.4% C). As this is a known carbon content for a steel blank in a method for hot-forming a structural component system in a multi-step apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Gonzalez such that the UHSS comprises in weight percentages 0.3-0.4% C, as taught by Schwinghammer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okita (WO 2013/089167) discloses that Al-Si coatings are widely used in conventional direct hot stamping methods.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725         

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725